ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
APS Contracting, Inc.                           ) ASBCA No. 61899
                                                )
Under Contract No.      W912DS-12-C-0030        )

APPEARANCE FOR THE APPELLANT:                      Daniel C. Carmalt, Esq.
                                                    Counsel

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Lorraine C. Lee, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 23, 2020



                                                J. REID PROUTY
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61899, Appeal of APS Contracting,
Inc., rendered in conformance with the Board’s Charter.

       Dated: September 23, 2020



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals